UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ERNEST F. FRANKLIN, II,

                                     Plaintiff,                      3:18-cv-00865 (BKS/DEP)

v.

CHENANGO COUNTY PUBLIC DEFENDERS OFFICE
et al.,

                                     Defendants.


Appearances:

Ernest F. Franklin, II
Chenango County Jail
279 County Road 46
Norwich, NY 13815
Plaintiff pro se

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff Ernest Franklin, II, a county inmate, commenced this civil rights action asserting

claims under 42 U.S.C. § 1983. (Dkt. No. 1). This matter was referred to United States

Magistrate Judge David E. Peebles, who, on September 7, 2018, issued an Order, Report, and

Recommendation (the “Report-Recommendation”) recommending that Plaintiff’s claims against

all five named Defendants be dismissed, with leave to replead. (Dkt. No. 11). Magistrate Judge

Peebles advised Plaintiff that under 28 U.S.C. § 636(b)(1) he had 14 days within which to file

written objections to the Report-Recommendation, and that the failure to object to the Report-

Recommendation within 14 days would preclude appellate review. (Dkt. No. 11, at 19). No

objections to the Report-Recommendation have been filed.
        As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts it in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 11) is ADOPTED in its

entirety; and it is further

        ORDERED that Plaintiff’s claims against all five named Defendants are DISMISSED,

with leave to replead; and it is further

        ORDERED that Plaintiff may file an amended complaint within 30 days from the date of

this Order; and it is further

        ORDERED that, if Plaintiff fails to file an amended complaint within 30 days from the

date of this Order or to request an extension of time to do so, the Clerk is directed to enter

judgment without further order of this Court; and it is further

        ORDERED that the Clerk shall serve a copy of this Order upon Plaintiff in accordance

with the Local Rules.

        IT IS SO ORDERED.

Dated: November 5, 2018
       Syracuse, New York




                                                  2
